Case: 14-10875   Date Filed: 01/15/2015   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10875
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-22002-RNS



RAFAEL ALBERTO LLOVERA LINARES,

                                                           Petitioner-Appellant,

                                   versus

DEPARTMENT OF HOMELAND SECURITY,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 15, 2015)

Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-10875       Date Filed: 01/15/2015   Page: 2 of 7


      Rafael Alberto Llovera-Linares, a detained, undocumented immigrant

proceeding pro se, appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas petition. Llovera-Linares also argues on appeal that the district court erred

by dismissing his challenge to the underlying removal order and related

administrative proceedings. Upon review of the record and consideration of the

parties’ briefs, we reject Llovera-Linares’s arguments and affirm the district court

for the reasons set forth below.

                                           I.

      After finding Llovera-Linares removable both because he overstayed his

authorized time in the United States and because he was convicted of an

aggravated felony, an Immigration Judge (IJ) issued an order of removal in May

2011. The Board of Immigration Appeals (BIA) affirmed the order of removal on

appeal shortly thereafter.

      Llovera-Linares did not seek judicial review of the BIA’s decision; instead,

Llovera-Linares sought reconsideration of the removal order, which the BIA

denied. In an order issued in early 2013, we dismissed Llovera-Linares’s petition

for review of the underlying decision as untimely. See Llovera-Linares v. U.S.




                                           2
                Case: 14-10875        Date Filed: 01/15/2015       Page: 3 of 7


Att’y Gen., No. 11-15108 (11th Cir. 2013) (per curiam) (unpublished). The present

filing followed.1

                                                II.

       In appealing the district court’s dismissal of his 28 U.S.C. § 2241 habeas

petition, Llovera-Linares argues that he demonstrated that his continued detention

more than six months after his removal order became final was unlawful.

       When an undocumented immigrant is ordered removed, the Attorney

General is generally required to remove the individual from the United States

within 90 days. See 8 U.S.C. § 1231(a)(1)(A). The removal period can extend

beyond the 90-day period and the individual may remain in detention, however,

“during such extended period if the [individual subject to removal] fails or refuses

to make timely application in good faith for travel or other documents necessary to

[his or her] departure or conspires or acts to prevent [his or her] removal subject to

an order of removal.” Id. § 1231(a)(1)(C); see Akinwale v. Ashcroft, 287 F.3d
1050, 1051 (11th Cir. 2002) (per curiam) (noting that federal law authorizes

detention beyond the ordinary 90-day removal period for undocumented

immigrants removable for violations of criminal law).


       1
          Llovera-Linares’s litigation history following the removal order is extensive and not
repeated here for the sake of brevity. For example, his filings before this Court alone include
fifteen review petitions—ten petitions challenging district court actions and five petitions
challenging his final removal order—all of which have challenged his removal order, his
detention, and sought either a stay or an injunction barring removal from the United States.


                                                3
              Case: 14-10875     Date Filed: 01/15/2015   Page: 4 of 7


      In Zadvydas v. Davis, the Supreme Court held that six months was a

presumptively reasonable period of time to allow the government to remove an

undocumented immigrant after the removal period commences. 533 U.S. 678,

701, 121 S. Ct. 2491, 2505 (2001). After this time, upon the provision of “good

reason to believe that there is no significant likelihood of removal in the reasonably

foreseeable future,” the government must rebut that showing. Id. If removal is not

reasonably foreseeable, the continued detention is unauthorized and unreasonable.

Id. at 699–700, 121 S. Ct. at 2504.

       Here, the district court did not err by dismissing Llovera-Linares’s § 2241

petition. Llovera-Linares’s “acts to prevent [his] removal subject to an order of

removal,” which have taken the form of refusing to board a plane, failing to exit

transport at the airport, and declining to provide a signature and thumbprint in

order to certify travel documents, extended the removal period beyond the 90 days

following the finalization of his removal order. See 8 U.S.C. § 1231(a)(1)(C).

      In contrast to the petitioner in Zadvydas, 533 U.S. at 684, 121 S. Ct. at 2496,

who was refused entry by potential receiving countries, here, the Venezuelan

Consulate has repeatedly provided travel documents and does not appear to have

refused entry to Llovera-Linares. In fact, the record shows, and Llovera-Linares

does not dispute, that the government has attempted to repatriate him five times

since his removal order became final in 2011, and he admits that his obstructive


                                          4
                 Case: 14-10875       Date Filed: 01/15/2015        Page: 5 of 7


actions, failure to cooperate, and frequent litigation 2 are the only reasons he

remains in the United States. Consequently, Llovera-Linares has been the sole

obstruction to his own removal. See id. Thus, Llovera-Linares cannot demonstrate

that “there is no significant likelihood of removal in the reasonably foreseeable

future,” as there is a significant likelihood that he will be removed as soon as he

ceases obstructing the government’s efforts to remove him. See id. at 684–85, 121

S. Ct. at 2496; Akinwale, 287 F.3d at 1052. Llovera-Linares’s procedural and

substantive due process claims were both grounded in the government’s alleged

violation under Zadvydas, and he has failed to demonstrate a violation of the law to

support these claims. As such, the district court properly declined to grant

Llovera-Linares’s § 2241 petition for habeas relief under Zadvydas, and we affirm

in that respect.

                                               III.

       Llovera-Linares also argues on appeal that he is entitled to suspension of

deportation and withholding of removal, but he does not address the district court’s


       2
          Indeed, Mr. Llovera-Linares has used every litigation tool at his disposal to prevent his
removal from the United States. As recently as March 27, 2014, we denied his previous petition
for writ of habeas corpus on grounds alternative to the ones presented here. See Llovera-Linares
v. Florida, 559 F. App’x 949, 952 (11th Cir.) (per curiam), cert. denied, 135 S. Ct. 255 (2014).
He has further filed petitions for review and requests for stays of removal in other courts—both
district and appellate—across the United States. See generally Llovera v. Florida, No. 13-60799,
2014 WL 1384368, at **3–4 & n.3 (S.D. Fla. Apr. 9, 2014) (setting forth some of the numerous
actions in which Llovera-Linares has attempted to defeat removal).



                                                 5
               Case: 14-10875     Date Filed: 01/15/2015    Page: 6 of 7


jurisdictional findings related to his challenges to the IJ’s removal order and the

underlying immigration proceedings. The district court dismissed these challenges

because it lacked jurisdiction to review the removal proceedings.

      We review jurisdictional issues de novo. Williams v. Chatman, 510 F.3d
1290, 1293 (11th Cir. 2007) (per curiam). The filing of a petition for review in the

court of appeals is “the sole and exclusive means for judicial review of an order of

removal.” See 8 U.S.C. § 1252(a)(5). Furthermore, no court shall have

jurisdiction under § 2241 to review questions of law or fact “arising from any

action taken or proceeding brought to remove an [undocumented immigrant] from

the United States.” 8 U.S.C. § 1252(b)(9).

      As an initial matter, Llovera-Linares has abandoned, by failing to brief, any

argument as to the district court’s decision that it lacked jurisdiction over his

claims related to his order of removal and related administrative immigration

proceedings. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per

curiam) (noting that, despite our liberal construction of pro se pleadings, a pro se

litigant who fails to make a substantive argument on an issue in his or her brief

abandons that issue on appeal). However, even if Llovera-Linares had raised any

argument with regard to the district court’s jurisdictional finding, a petition for

review is the sole means to challenge an agency order of removal; thus, the district




                                           6
                 Case: 14-10875        Date Filed: 01/15/2015       Page: 7 of 7


court properly dismissed this claim for lack of jurisdiction. 3 See 8 U.S.C. §

1252(a)(5), (b)(9).

       Accordingly, the district court did not err when it dismissed Llovera-

Linares’s challenges to his final order of removal for lack of jurisdiction, nor did it

err when it denied his requests for injunctive relief on the same ground, and we

affirm in this respect as well.

                                                IV.

       The district court did not err by dismissing Llovera-Linares’s § 2241 petition

because his failure to cooperate presented the only obstacle to his removal, and his

continued detention pending removal was therefore lawful. The district court also

correctly found that it lacked jurisdiction to review Llovera-Linares’s

administrative immigration proceedings when considering a habeas petition, and,

therefore, it did not err by dismissing those challenges. Consequently, we affirm

the dismissal of Llovera-Linares’s § 2241 petition.

       AFFIRMED.




       3
          This lack of jurisdiction applies not only to the claim included in the § 2241 habeas
petition, but also to the several motions for injunctive relief from the removal order that Llovera-
Linares filed in conjunction with the instant petition. See Doe v. Fed. Aviation Admin., 432 F.3d
1259, 1260 (11th Cir. 2005) (vacating an injunction and remanding with an order to dismiss
where a district court lacked subject matter jurisdiction over the underlying claim).

                                                 7